In an action to recover amounts due under a promissory note and a guarantee, the plaintiff appeals from an order of the Supreme Court, Queens County (Graci, J.), dated April 7, 1993, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the defendant demonstrated the existence of a triable issue of fact by submitting evidence that there was an alteration to the guarantee upon which the plaintiff seeks recovery (see, Litwak v Crown Beverages Corp., 133 AD2d 742; Trophy Prods, v Smith, 41 AD2d 817; Tilden Fin. Corp. v Muffoletto, 140 AD2d 603; Himan v King Bear Auto Serv. Ctrs., 62 AD2d 1010, 1011). Mangano, P. J., Lawrence, Copertino, Krausman and Gold-stein, JJ., concur.